[Cite as In re T.S., 2020-Ohio-2972.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      LUCAS COUNTY


In re T.S.                                       Court of Appeals No. L-19-1247

                                                 Trial Court No. JC 17265215



                                                 DECISION AND JUDGMENT

                                                 Decided: May 15, 2020

                                         *****

        Adam H. Houser, for appellant.

        Bradley W. King, for appellee.

                                         *****

        MAYLE, J.

        {¶ 1} Appellant, Tr.S. (“father”), appeals the October 15, 2019 judgment of the

Lucas County Court of Common Pleas, Juvenile Division, terminating his parental rights

and granting permanent custody of his child, T.S. (“the child”), to appellee, Lucas County

Children Services (“LCCS”). The trial court also terminated the parental rights of the
child’s mother, K.S. (“mother”), who is not a party to this appeal. For the following

reasons, we affirm.

                                I. Background and Facts

       {¶ 2} On October 5, 2017, LCCS received a referral alleging that mother and the

child both tested positive for cocaine and THC at birth. LCCS received emergency

custody of the child on October 11, 2017.

       {¶ 3} On October 12, 2017, LCCS filed a complaint in abuse, neglect, and

dependency. The complaint alleged that mother had received “poor prenatal care,” and

that mother and the child tested positive for cocaine and THC at birth. Regarding father,

the complaint alleged that he had pending misdemeanor charges of OVI and possession

of drug abuse instruments, had eight active bench warrants through the municipal court,

and had been convicted of negligent assault in January 2017. Additionally, LCCS said

that it received a referral in June 2017—while mother was pregnant—about a domestic

violence incident between the parents, but it closed the referral because it could not find

the family. The complaint also noted that father was “unsure” if the child was his

biological child. The trial court held a shelter care hearing that day and granted LCCS

interim temporary custody of the child.

       {¶ 4} On November 13, 2017, LCCS filed a case plan with the goal of

reunification. The case plan required father to (1) obtain substance abuse and mental

health assessments and follow all of the providers’ treatment recommendations,

(2) submit to random drug screens, (3) complete a domestic violence batterers’ class,




2.
(4) complete a sex-offender-treatment (“SOT”) program, and (5) complete an agency-

approved parenting class, which required him to “work with an interactive parent

educator.” Father disagreed with the need for a SOT program, but agreed to the other

goals. The trial court approved the case plan on March 1, 2018.

        {¶ 5} On November 29, 2017, a magistrate held a combined adjudication and

disposition hearing. Father failed to appear, and the court entered default adjudications

of abuse, neglect, and dependency. The court also determined that LCCS had made

reasonable efforts to prevent the continued removal of the child from the home by

referring father for a dual diagnosis assessment, SOT assessment, parenting classes, and a

domestic violence batterers’ program. The trial court adopted the magistrate’s decision

on December 12, 2017.

        {¶ 6} On April 12, 2018, a magistrate conducted a review hearing. The magistrate

found that father was complying with his substance abuse and mental health treatment

recommendations and regularly visited the child. The magistrate also found that LCCS

had made and continued to make reasonable efforts to prevent the continued removal of

the child from the home. The trial court adopted the magistrate’s decision on April 23,

2018.

        {¶ 7} On July 18, 2018, LCCS filed a motion for permanent custody, alleging that

the child could not be placed with either parent in a reasonable time or should not be

placed with either parent, and that granting the agency permanent custody of the child

was in the child’s best interest. In the motion, LCCS said that father initially engaged in




3.
case plan services by participating in substance abuse, mental health, and domestic

violence treatment and investigating an agency to conduct a SOT assessment. However,

in May 2018, he relapsed with alcohol and left all of his treatment programs. LCCS

alleged that father had a history of alcohol and cocaine abuse and was convicted of gross

sexual imposition with a minor victim. The child was healthy and doing well in her

foster placement. The agency argued that granting it permanent custody was in the

child’s best interest because she needed a permanent plan for adoptive placement and

planning.

        {¶ 8} On October 3, 2018, a magistrate held an annual review hearing. The

magistrate found that LCCS had made and continued to make reasonable efforts to end

the continued removal of the child from the home, including “SOT assessment, parenting,

DV. non-compliant.” The trial court adopted the magistrate’s decision on October 9,

2018.

        {¶ 9} On October 12, 2018, LCCS filed its annual review. In it, the agency noted

that father did not follow through with recommendations for psychiatric, mental health,

and intensive outpatient services; did not attend domestic violence classes; needed to

address his substance abuse issues before he could be referred to parenting classes; and

had not visited with the child since he had a relapse in August 2018. Although LCCS had

referred father for a SOT assessment, the person who did those assessments left the

assessing agency before assessing father. Regardless, father needed to address his

substance abuse issues before engaging in a SOT program. The review also said that




4.
father had not been in contact with the agency since his relapse, but that the caseworker

had recently learned that father was at an inpatient substance abuse treatment facility.

The trial court approved the review on December 12, 2018. Based on the case plan and

the information in the annual review, the court found that LCCS had made reasonable

efforts to reunify the family.

       {¶ 10} On April 10, 2019, LCCS filed a semiannual review. In it, the agency

noted that father had completed an inpatient substance abuse treatment program, was

engaged in mental health and substance abuse counseling, was taking medicine to

manage his mental health issues, and had a negative drug screen. Father was almost

finished with domestic violence classes and was preparing to start parenting classes. He

was consistently visiting with the child, and the visits were going well. The caseworker

also gave father another referral for the SOT assessment that the case plan required. The

trial court approved the review on May 2, 2019. Based on the case plan and the

information in the semiannual review, the court found that LCCS had made reasonable

efforts to reunify the family.

       {¶ 11} On July 8, 2019, the trial court held a pretrial at which LCCS summarized

father’s progress. According to the caseworker, father had been attending outpatient

substance abuse treatment groups, but had stopped going at the end of May 2018. The

service provider said that father would have to restart the outpatient groups because of the

length of time he had been away. Father was also homeless. Father told the court that he

was working and anticipated having enough money for a deposit on an apartment later




5.
that week. He also thought that he might be able to resume his outpatient groups without

having to start over. The parties were hopeful that they could resolve this case by

returning legal custody to father with LCCS providing protective supervision.

       {¶ 12} By September 25, 2019, the date of the scheduled permanent-custody

hearing, father had not complied with the case plan goals to an extent that LCCS felt

comfortable recommending that father regain legal custody of the child, so the parties

proceeded with the hearing.

       {¶ 13} At the permanent-custody hearing, LCCS presented the testimony of

Amber Fischer, the family’s ongoing caseworker, and the guardian ad litem (“GAL”).

Father presented the testimony of Christopher Salazar, his case manager at Midwest

Recovery Center (“Midwest”), and Jim Fuller, a “housing TAK [sic]” at Midwest. Father

also testified in his own behalf. The following facts were adduced at the hearing.

       {¶ 14} Fischer testified that LCCS received a referral about mother and the child

when both tested positive for cocaine at the time of the child’s birth in October 2017.

Father and mother were married at the time the child was born, so father was presumed to

be the child’s biological father. Father said that he was unsure of the child’s paternity,

however, so he asked the trial court for genetic testing twice. The trial court denied both

motions.

       {¶ 15} According to Fischer, father had a history of involvement with LCCS. He

was married to mother when LCCS removed from her care (and eventually obtained

permanent custody of) two children who were not father’s biological children.




6.
Additionally, in 2005, father was named as the alleged perpetrator of a sexual abuse

incident against his 14-year-old stepdaughter. LCCS’s investigation resulted in a finding

of “indicated.” And in June 2017, LCCS received a report that father hit mother—who

was six months pregnant with the child—in the mouth and stomach. Mother received

medical care and stitches as a result of the incident.

       {¶ 16} Through her involvement with the family, Fischer also knew of an incident

in 2010 where father was hospitalized with auditory hallucinations and homicidal

thoughts toward his mother. At that time, father admitted to using crack cocaine “since

the age of 19 on and off for the past 20 years,” although he reported a four-year period of

sobriety. Father also said that crack and alcohol intensified his auditory hallucinations.

       {¶ 17} LCCS’s concerns about father at the time the child was removed from the

home included substance abuse, mental health issues, and domestic violence. Initially,

father did not participate in case plan services. Early in the case, Fischer took mother and

father to observe a session of the trial court’s drug court program. Father slept through

most of the session and then told Fischer that he was not interested in participating in

drug court. Fischer also reported that father was arrested in November 2017 for domestic

violence against mother for reportedly punching mother while in a car at a gas station.

After arresting father, police found a crack pipe in the car. Fischer said that a temporary

protection order was issued for the benefit of mother and that father was incarcerated




7.
until February 2018 as a result of his conviction.1 The records from some of father’s

treatment providers indicate that father reported that he was in jail from November 2017

to February 2018.

      {¶ 18} Father first engaged in mental health and substance abuse services after he

was released from jail in February 2018, but his participation was sporadic and he

frequently changed treatment providers. First, in February 2018, father was assessed for

substance abuse and mental health issues at Zepf Center (“Zepf”). Fischer reported that

his treatment recommendations included detox, an evaluation for medicine-assisted

therapy, recovery housing, and partial hospitalization groups, but the Zepf assessment

was not included in the treatment records that LCCS submitted as evidence. By the end

of February 2018, father completed a 13-day detox at Zepf and moved into the recovery

housing program at Empowered for Excellence (“EFE”). He was providing clean drug

screens at this time. Although father was using EFE for his substance abuse treatment, he

continued to receive psychiatric services through Zepf. Father continued with his




1
  LCCS admitted into evidence the docket sheets from father’s criminal cases. These
records do not support Fischer’s testimony. Although father has a misdemeanor charge
from November 2017, the docket sheet shows that he was charged with possession of
drug paraphernalia, which was later reduced to disorderly conduct, and was sentenced to
a fine and court costs, which the municipal court suspended. Father was held in jail for
two days following his arrest, but was released on a recognizance bond and did not return
to jail. The records in LCCS’s exhibit do not show a domestic violence charge from
November 2017, a temporary protection order in favor of mother, or that father was jailed
for several months because of the November 2017 incident.




8.
treatment, and completed an assessment for entry into a domestic violence batterers’ class

at Unison. Overall, father was compliant with the case plan through April 2018.

       {¶ 19} In May 2018, however, father relapsed with alcohol and left both the

housing and treatment programs at EFE.

       {¶ 20} Father was unsuccessfully discharged from the domestic violence class at

Unison in June 2018 after he missed three sessions without calling. Father attended only

two of 18 classes before being discharged.

       {¶ 21} LCCS filed its motion for permanent custody in July 2018. When it did so,

father was homeless and unemployed. He admitted to using alcohol, marijuana, and

crack cocaine and was struggling with his mental health issues. Although father told

Fischer that he was not living with mother, she believed that mother and father were

together because mother would regularly call Fischer from father’s cellphone.

       {¶ 22} Also in July 2018, father went to A Renewed Mind for a substance abuse

and mental health assessment. The agency recommended partial hospitalization,

intensive outpatient, and psychiatric services. At some point shortly after his assessment,

father stopped treating at A Renewed Mind and returned to EFE.

       {¶ 23} Father left EFE again in August 2018 and admitted to Fischer that he

continued to use alcohol, crack, and marijuana. His visits with the child during this time

were “very sporadic.” Fischer said that she was unable to contact father in August, but

said that someone from the visitation department called father when he missed a visit and

talked to mother, who said that father was incarcerated.




9.
        {¶ 24} Fischer was unable to contact father in September 2018, but learned that

father had been arrested on open warrants and spent ten days in jail.

        {¶ 25} In October 2018, father contacted Fischer. He told her that he had been

living with mother and they were using crack together. However, mother had gotten

violent with him, so he left her and filed for divorce. When father left their home, he

went to a homeless shelter. The shelter sent him to Arrowhead Behavioral Health

(“Arrowhead”) for detox, which he successfully completed. During this period, father

was not taking his psychiatric medicine because he missed several of his appointments at

Zepf.

        {¶ 26} After finishing detox at Arrowhead, father returned to EFE. Father stayed

with the program at EFE from late October 2018 until early January 2019. He progressed

to phase two of the program, but was terminated for breaking the rules. According to

Fischer, father reported that he was terminated from EFE for falling asleep in group and

refusing to give his phone to a staff member.

        {¶ 27} In December 2018, father reenrolled in domestic violence classes at

Unison, returned to his psychiatric treatment at Zepf, and began regularly taking his

psychiatric medicines.

        {¶ 28} In mid-January 2019, when he was terminated from the program at EFE,

father called Salazar, a care coordinator at Midwest, and Salazar helped father reenter

treatment and the sober living program at Midwest. According to Salazar, father reported

that he was discharged from EFE for “[s]omething to do with his schedule that he




10.
didn’t—he was at a meeting, and they were saying that that was not on his schedule,

which it was * * * so they discharged him.”

       {¶ 29} While father resided at Midwest’s sober living program, Salazar was

father’s housing coordinator. During that time, Salazar said, father followed all of the

rules, attended his groups, and followed his treatment plan. Salazar continued as father’s

case manager after father left the sober living program. Father continued to do

“everything requested from [Salazar] and through any courts or anything that was given

to him. Anything that he was requested to do, he was on it and took care of it.” Salazar

saw father three times a week, and father’s attendance was “perfect.” Fuller, a “housing

TAK [sic]” at Midwest, was responsible for overseeing the cleanliness of father’s room,

ensuring that father made it to appointments, and ensuring that father provided urine for

his random drug screens. He testified that father was compliant with everything Fuller

asked of him and never showed anger or resentment toward Fuller. Fuller thought that

father “was a role model for other residents that lived [at Midwest].”

       {¶ 30} In April 2019, father successfully completed the domestic violence classes

at Unison and the intensive outpatient program at Midwest.

       {¶ 31} In May 2019, father’s divorce from mother was finalized. Father also

completed a parenting program through Brothers United. The parenting classes did not

have an interactive component, though, which is something that was required by the case

plan and that LCCS “recommend[s] so that the provider can see the parent interacting

with the child.” Additionally, father had surgery to correct his sleep apnea, which




11.
resulted in him being prescribed narcotics. He went to a planned detox at Midwest

following the surgery. However, at the end of May, father left the sober-living facility at

Midwest and moved to St. Paul’s homeless shelter. Fischer reported that father went to

the shelter because he was trying to get housing through Neighborhood Properties, Inc.

(“NPI”), which required that he be homeless.

       {¶ 32} In June 2019 (after he left the sober-living facility), Fischer said that father

stopped attending his treatment groups at Midwest. Salazar recalled that, although father

missed some appointments, “it was all approved by the clinical team so he could do what

he needed to do for his legal obligations.” LCCS did not submit any treatment records

from Midwest, so father’s attendance history is not in the record. Father also skipped his

psychiatric appointment at Zepf. And in mid-June, father was kicked out of St. Paul’s

shelter for violating the rules by smoking a cigarette in the bathroom, which he denied

doing. Also in June, father got a job doing janitorial work at The Source. Fischer did not

know what father’s monthly income was.

       {¶ 33} In July 2019, father returned to Midwest for outpatient substance abuse

groups and individual counseling sessions, and remained compliant with his substance

abuse treatment through the time of the permanent-custody hearing. Father also returned

to Zepf for psychiatric treatment. After being kicked out of St. Paul’s shelter, father

temporarily moved into his mother’s one-bedroom apartment while he worked with his

case manager at Zepf or Midwest to find housing.




12.
       {¶ 34} Also in July, father completed the SOT assessment required by his case

plan. Although the assessor did not believe that father needed a SOT program, he

recommended that father’s psychiatric treatment at Zepf include anger management

“despite [father’s] claims and desires to the contrary” and that father continue with

substance abuse treatment, including “maintenance therapy (e.g., AA, NA) in perpetuity.”

The assessor also “encourage[d]” LCCS to “maintain supervision and support [of father]

for a long time to come.”

       {¶ 35} In September 2019, father successfully completed outpatient treatment at

Midwest. A progress note from September 4, 2019, showed that father was compliant

with his treatment. Father chose to continue case management and individual therapy

services at Midwest even after completing the substance abuse treatment programs. In a

note dated September 25, 2019 (the date of the permanent-custody hearing), father’s

therapist at Midwest said that father “continues to remain engaged in individual therapy

at this time for ongoing management of symptoms related to his mental health and as part

of relapse prevention.” Salazar testified that father was required to take drug screens two

or three times a week from January to September 2019, and every screen was negative.

       {¶ 36} In addition to father’s substance abuse and mental health issues, he was

homeless after leaving mother. Fischer screened father for placement in LCCS’s family

unification housing program, but father did not qualify because of his criminal and

eviction history. Fischer also connected father with a community advocate who helped

him apply for housing through NPI. In addition to working with Fischer, father was also




13.
working with one of his case managers (Fischer did not say from which agency) to obtain

housing. Father applied to the Lucas Metropolitan Housing Authority, but his application

was denied because he had an eviction in his past. He also applied to Madonna Homes,

but his application was denied because of his criminal history. When these options did

not work out, Fischer suggested that father consider renting an unsubsidized apartment.

In July 2019, he found an apartment, but before he rented it, he learned that his potential

roommate had substance abuse issues, so he chose not to rent the apartment. Father did

not have housing at the time of the permanent-custody hearing. He had been approved

for housing through NPI, but was on a waiting list, and Fischer did not know how long

his wait would be. According to Fischer, “in May and June and July [2019, father] was

talking about getting housing through NPI and that he thought it was going to be

happening soon, however, that has not happened.”

       {¶ 37} For the first year that the case was open, father’s visits with the child were

fairly inconsistent. He went to one supervised visit in November 2017, but did not attend

another visit until February 2018 because of his incarceration. He missed some visits in

June, July, and August 2018, and was removed from the visit schedule in September

2018 because he missed three weeks of visits in a row. Beginning in October 2018,

father was “fairly consistent, occasionally missing visits at times.”

       {¶ 38} The primary concern with father’s visits was that he would often fall

asleep. Fischer was aware that father had sleep apnea, which can cause sleepiness, but

she said that he was being treated for the condition and had surgery in May 2019 to fix




14.
the problem. Even after his surgery, he continued to fall asleep during visits. LCCS

documented father sleeping during visits on five occasions between June and September

2019, including the visit two days before the permanent-custody hearing. On one of

those occasions, the child got out of the visit room and a staff member had to wake

father. LCCS staff members talked to father about sleeping during visits. Father took

their suggestions, but Fischer was concerned about the child’s safety if visits were moved

to a location in the community and no one was supervising the visits. The GAL observed

father with the child during three visits at LCCS, and said that he was appropriate with

the child, observing her and making sure that she was safe.

       {¶ 39} During the hearing, Fischer summarized father’s progress with his case

plan. She believed that father had made progress with his sobriety, which was a “huge

improvement” for him, and said it was important for father to be consistent with his

mental health treatment to help him maintain his sobriety. But, “over the course of the

past two years there has been a lot of back and forth with treatment, * * * and he’s gone

back and forth with his stability and remaining consistent with his mental health. Those

things concern me in what his ability would be to then manage his child and her special

needs.”

       {¶ 40} Fischer acknowledged that father had been mostly “on track” with his case

plan since October 2018, and at the time of the permanent-custody hearing, he had

completed domestic violence classes, was attending to his mental health needs, had

completed several substance abuse treatment programs, had completed a parenting




15.
program at Brothers United, and was voluntarily attending another parenting program at

The Source. The only “main” service that father had not completed was finding housing.

Regardless, Fischer thought, based on the recommendations in the SOT assessment, that

father should also attend anger management classes. And she wanted to see his

interactions with the child observed by a parenting coach. Father had not done an

interactive parenting class yet, though, because of the “instability throughout the course

of the case with father’s own mental health and substance abuse and things like that.”

       {¶ 41} Despite father’s progress, LCCS decided to pursue permanent custody.

Fischer summarized the agency’s decision:

       the biggest reason is due to the instability throughout the course of the past

       two years. He has been in and out of service providers, in and out of

       treatment. And he has made some really good progress for himself as a

       human being and as a person. He’s clean and sober now which I commend

       him for. However, due to the lack of instability [sic] and the amount of

       needs that dad has for himself, I have not seen him be able to demonstrate

       that he could meet additional needs of his child. And that’s based on

       decisions that he has made throughout the course of the case that has

       prolonged things to the point that we’ve never been able to look at less

       restrictive visits. Because there has been—there’s been progress, and then

       there has been a decline and that pattern has kind of continued throughout

       the course of the case which has made it difficult for us to move forward




16.
       with seeing if he is able to parent [the child] full time and meet the needs of

       her and her special needs.

Additionally, father’s unaddressed need for anger management gave Fischer “concerns”

for a “young infant child who can be very challenging at times.” Father’s lack of stable

housing was also a concern because “there’s nowhere today that we can send the child

home to.” And father’s frequent changes of service providers and choices that got him

terminated from programs—which caused many of the delays in the case—negatively

affected Fischer’s perception of his commitment to the child because the “lack of

instability [sic], it effects his role as a parent and if he would be able to consistently meet

the ongoing needs of his child who is currently very young, not able to protect herself

from any sort of abuse or neglect due to her young age.”

       {¶ 42} Regarding the child, Fischer said that she had several special needs,

including adaptive, fine motor, receptive and expressive language, and cognitive delays.

A developmental specialist was working with the child in the foster home and at daycare,

and she was on a waiting list for speech therapy. Fischer did not believe that father was

capable of caring for the child’s special needs, including getting her to necessary

appointments and treatments, because of the “pattern of instability with his own

services.” Fischer also noticed that the child was unusually shy and lacked the bond

Fischer normally had with children she worked with for years, although the child

interacted well with the other children in the foster home. The GAL described the child




17.
as very active and “in perpetual motion” and echoed Fischer’s sentiment that the child is

shy around adults that she does not know well.

       {¶ 43} The child was placed in her foster home shortly after birth. Fischer said

that the child was doing “very well” in the placement, which was a potential adoptive

placement. She was bonded with the foster parents and their children and all of her needs

were being met.

       {¶ 44} Fischer believed that granting LCCS permanent custody of the child was in

the child’s best interest. Fischer said that this “was not an easy decision to come to

because I think [father] has worked really hard to get his life on track. However, I think

this is something that he’s going to have to actively continue to work on, and he has so

many needs that he’s going to have to stay consistent and engaged to maintain stability

for himself.”

       {¶ 45} The GAL also believed that awarding LCCS permanent custody was in the

child’s best interest. The GAL commended father for his year-long sobriety and

divorcing mother. However, the GAL still thought permanent custody was in the child’s

best interest so that she could have a “safe, stable placement in a nurturing, forever

home.” In her report, filed on February 26, 2019, the GAL said that

       [a]lthough Father loves [the child] and wants to be reunited with her, he

       presents several serious risk. Father has a history of substance abuse and

       relapse. He has been diagnosed with schizo affective [sic] and major

       depressive disorders that require psychiatric medications. Father remains




18.
       married to Mother and reports that he could be the Father of her unborn

       child. Father also lacks permanent housing and employment. Father is

       unable to provide the stability or the nurturing a young child needs.

Nothing that the GAL observed from February to September of 2019 or heard at the

permanent-custody hearing changed her opinion that granting permanent custody to

LCCS was in the child’s best interest. In fact, father’s testimony at the hearing that he

lacked a plan for the child “verified” the GAL’s decision that permanent custody was in

the child’s best interest. Overall, the GAL thought that it was “commendable that [father]

has made gains for himself, but there needs to be a well thought out plan for the child.”

       {¶ 46} In his testimony, father explained some of his background to the court. He

told the court that he had 10 children, two of whom he had custody of from the time they

were 9 years old until they were 18 years old. He had “been there for all of my kids” and

was still involved in his children’s lives.

       {¶ 47} Father was married to mother until May 2019. He left mother because she

was unfaithful and would be gone for several days at a time “on top of the fact of the

arguing and different things like that,” and father “just got sick of living that way.”

       {¶ 48} Father was incarcerated “several” times during the two years that LCCS

had an open case with the family. He claimed that his incarcerations were “a lot of times

due to arguments” with mother, who he characterized as manipulative and “a big liar.”

He did not outright deny that he had been violent with mother, but said that “[w]e argue,

and if she put her hands on me, I would, you know, try to restrain her.”




19.
       {¶ 49} Father said that he had been working with LCCS since October 2017 and

confirmed that he had completed many of his case plan goals. He completed domestic

violence classes at Unison. Father said that the parenting classes LCCS referred him to

“were no longer in service,” so he chose to attend a “fatherhood program” through

Brothers United. He was scheduled to successfully complete the Brothers United

program the day of the permanent-custody hearing.

       {¶ 50} Father did not attend any anger management classes and disagreed with the

anger management recommendation in the SOT assessment. He explained away the

recommendation by saying that he got “a little bit of angry” during the assessment

because the assessor was asking “silly questions,” trying to “trip me up in words,” and

“act[ing] like he didn’t understand what I was saying as far as me explaining what had

happened * * *.”

       {¶ 51} As far as the incident that led LCCS to require a SOT assessment, father

said that it was the result of a “manipulation-type story” and that his girlfriend’s mother

“coerced” his girlfriend’s daughter to say that father “was messing with” the daughter.

Father claimed that the incident “never happened” and that LCCS “cleared” him.

       {¶ 52} Regarding his mental health issues, father said that he chose to go to Zepf

(i.e., LCCS did not refer him) for his psychiatric care. He began going to Zepf when he

“got out of jail,” presumably in February 2018. He saw a psychiatrist once a month, but

was not engaged in counseling.




20.
       {¶ 53} Regarding his substance abuse issues, father said that he first went to

Midwest for substance abuse treatment, but “ended up being kicked out.” He admitted

that he had relapsed during the pendency of this case, but in early October 2018, father

left mother and, with the help of a counselor, went to Arrowhead for substance abuse

treatment.

       {¶ 54} After Arrowhead, father went to EFE. While at EFE, father was falling

asleep in groups due to his sleep apnea. The staff at EFE thought he was falling asleep

because he was on his phone all night, so they were going to take his phone as

punishment. This was not the first time staff had tried to take his phone. Father said the

punishment was “petty,” that “it was like a mind thing,” and that the director was “ego

tripping.” Father argued with the director, who wanted to take his phone, and told her

that she “wasn’t going to take my phone. And she said, well, you can leave and I was

like, fine.” So father left EFE and called Salazar, who took him to Midwest. Father

successfully completed substance abuse treatment at Midwest and was still attending

classes there.

       {¶ 55} At the time of the hearing, father continued to address his issues. He had

been sober for nearly one year—since early October 2018—and said his longest period of

sobriety was four and one-half years, from 2011 to 2015. He volunteered at St. Paul’s

shelter every morning from 6:00 a.m. until he left for his 1:00 p.m. shift at work. He

began volunteering at the shelter as part of the community service hours required to get

his driver’s license back. He continued volunteering after getting his license because “I




21.
felt like it helped me. And I was appreciative of what they done for me.” He attended

Narcotics Anonymous meetings daily. Father had a job doing janitorial work at The

Source. He was recently promoted and training to be a supervisor. Father was also

taking a manufacturing class that would allow him to get his GED and a manufacturing

certification. In addition, father was working to restart the handyman service that he ran

from 2011 to 2015.

       {¶ 56} Father did not have housing. He was living with his mother, where he went

when he was kicked out of St. Paul’s shelter. Father claimed that he had to leave the

shelter because someone had smoked a cigarette in the bathroom before he used it, and

the staff person working that night “had some type of problem with” father and “made up

this story about me smoking a cigarette, and they went on her word * * *.”

       {¶ 57} Father was approved for housing through NPI, but was on a waiting list.

He had planned on renting an apartment with a roommate, but ultimately did not because

the roommate had substance abuse issues and father did not want to deal with the

roommate’s issues. He said he initially agreed to living with the roommate because he

felt pressured by LCCS to rent an apartment as “part of the case plan was to get a place.”

He believed that his income was sufficient for him to live on his own, but that his

background was preventing him from finding housing. Specifically, he said that he had

not gotten a place because of “dealing with my ex-wife and my name being dragged

through the mud with the lie, with the domestic violence and different things like that,




22.
that’s on my record.” He believed that LCCS “could have helped me out even more”

with finding housing, but did not elaborate on what else LCCS could have done.

       {¶ 58} At the time of the hearing, father had supervised visits with the child twice

a week. He admitted that he missed a few visits and recalled that one missed visit was

because he had a doctor appointment. He could not remember why he missed the other

visits, but he “had an excuse for it.”

       {¶ 59} Father admitted to falling asleep during visits, which he blamed on his

sleep apnea. He had surgery to correct the condition in May 2019. The surgery helped

him sleep longer at night and he was doing “a lot better” at staying awake during the day.

However, he continued to fall asleep at visits after his surgery. He blamed that on not

“allow[ing] myself to go to bed properly” and explained that he was volunteering at St.

Paul’s shelter early in the morning on visit days. He said that he would not continue

volunteering at the shelter if he had custody of the child.

       {¶ 60} Although father had known about the permanent-custody hearing for

months, he was unable to tell the trial court what his plan was for the child if he received

legal custody of her that day. He did not know the names of the child’s doctors, did not

have a bed for her to sleep in, and did not have a plan for childcare while he worked. He

said that arranging childcare was “[l]ike any other thing in life, you know, once I get to

that point in my life, then I will find out the necessary information,” but he hoped that

LCCS would help him arrange care if the court returned custody to him. And when

asked if, assuming he received legal custody that day, he would take the child to his




23.
mother’s one-bedroom apartment where he was temporarily staying, father said that he

would not, but was unable to say where he would take the child. He also said that he

would follow through with the child’s appointments and services and would do

“[a]nything that would help my daughter to be better * * *.”

       {¶ 61} In addition to his testimony, father submitted two character letters. The

first was from a person who worked in the same building as father. The letter said that

father was a hard worker, committed to his sobriety, and had shown a sincere

commitment to changing and being a father to his child. The second was from father’s

manager at work. She wrote that father was eager to work, punctual, and willing to do

what was asked of him. She also said that father was eager to rebuild his life and, in the

90 days he had been employed, father had taken advantage of programs to reinstate his

driver’s license, pay child support arrears, be a better father, rebuild his credit, and get his

GED and manufacturing certification.

       {¶ 62} Father explained to the court that he wanted custody of the child because

       first of all, I love her. I grew up without a father. * * * I believe I would be

       the best provider for her. I mean, I know I’ve made a lot of mistakes, a lot

       of life mistakes, choices in my life. I think—I think that I want to do

       whatever is necessary for my daughter. My daughter, to me, is—is life

       changing. I feel like she—of course, she a gift from God, but I feel like

       she’s a special gift. She makes me feel like I’m given a second chance.

       And I want to be able to prove myself, you know, in that area.




24.
              I mean, I would do whatever I would have to do. If I would have to

       lay my life down, I would do that. And most importantly, I’m her father,

       you know. I want to be there for her. I want to see her come up. I want to

       meet her first boyfriend. I want to be there at her first dance. I want to be

       there. You know, I want to help her in some positive life choices, you

       know, the life that I didn’t have nobody there for me, you know. * * * I’m

       her father. You know, I want to be able to do, you know, what’s necessary,

       you know, for my daughter. And, you know, I—I just want to be her

       father. I want to be her dad.

       {¶ 63} After hearing the evidence, the trial court granted permanent custody to

LCCS. The court found under R.C. 2151.414(B)(1)(a) that the child could not be placed

with either parent within a reasonable time. The court also found under R.C.

2151.414(E)(1) that father had not substantially remedied the problems causing the child

to be removed from the home, despite LCCS offering case plan services, and under (E)(2)

that father had chronic mental illness and chemical dependency that were “severe” and,

because the court had not “seen enough of a track record[,] I feel that he is at this time

unable to provide an adequate, permanent home for [the child].” Further, the court

determined that granting LCCS permanent custody was in the child’s best interest. The

child, who was 23 months old at the time of the hearing, had been in a “very significant,

positive” foster placement for 22 months and had clearly bonded with her foster family.




25.
The child needed a legally-secure placement that could only be achieved by awarding

permanent custody to LCCS.

       {¶ 64} The court characterized its decision as “tough.” It noted that father “wasted

a whole year” before getting and staying sober, ending his relationship with mother (and,

consequently, ending his cycle of being in and out of jail on domestic violence charges),

complying with the case plan, and making the child his priority. Although the court

commended father for getting his life “back on track,” it expressed numerous concerns

about father’s ability to parent the child.

       {¶ 65} First, the court was concerned that father had not taken an interactive

parenting class, “[s]o really nobody knows exactly how it is—how you would interact,

you and she, in a parenting situation like that.” Next, the court was bothered by father’s

frequent moves between inpatient substance abuse programs, recovery housing, and

homeless shelters, which delayed his ability to find permanent housing. The court said

that “the fact that you’re 51 years old and have no place to live and no plan about how to

get your own place until NPI comes through and you’re living in a one-bedroom

apartment with your mother, clearly is not something that is in the best interest, that

situation, in the best interest of [the child].” Also troubling to the court was father’s

relatively brief period of sobriety—not quite one year—following a 30-year history of

drug use and his short record of regularly taking his psychiatric medicine for his

“significant” mental health needs. Finally, the court was concerned that father did not

have a plan for caring for the child. Father said several times that he would rely on




26.
LCCS to help him figure out how to care for the child and did not seem to realize that the

agency would be “out of the picture once [father got] custody back.” The court was

“very concerned” that father did not know who the child’s pediatrician was and did not

have housing for the child or have “a plan for financial means to get” housing for him

and the child. The court explained to father that its jurisdiction over the case would

expire about three weeks after the hearing and told father that it needed to “feel

confident” that father was, within the next three weeks and “with no supervision from

Children Services * * * prepared to completely parent this child. And I don’t feel that

way.”

        {¶ 66} The trial court issued its judgment entry on October 15, 2019. In it, the

trial court terminated father’s parental rights and awarded permanent custody of the child

to LCCS. In doing so, the court found by clear and convincing evidence that the child

could not be placed with either parent within a reasonable time or should not be placed

with either parent and awarding permanent custody to LCCS was in the child’s best

interest.

        {¶ 67} Under R.C. 2515.414(B)(1)(a), the court determined that the child could

not be placed with either of the parents within a reasonable time and should not be placed

with either parent.

        {¶ 68} In determining that the child could not or should not be placed with father,

the court made findings under R.C. 2151.414(E)(1) and (2).




27.
       {¶ 69} As to (E)(1), the court found that father continuously and repeatedly failed

to substantially remedy the conditions that caused the child to be placed outside of the

home, despite reasonable case planning and diligent efforts by LCCS. The court found

that, although father “completed a significant portion of his case plan,” his case plan

services were incomplete. He had not completed the recommended anger management

classes (and denied needing the service) and did not have housing “largely due to his

inability to maintain compliance at any one service provider for a significant period of

time.” The court concluded that “the delays [father] has suffered in completing his

services have been his own doing.”

       {¶ 70} As to (E)(2), the court found that father has chronic mental illness and

chemical dependency so severe that he is unable to provide an adequate permanent home

for the child within one year of the hearing. The court noted that father had a “lengthy

substance abuse history,” self-reporting that he had been abusing drugs for approximately

30 years, albeit with periods of sobriety. Father was unable to complete his substance

abuse services “in a timely manner despite having the full two years allowed by statute.”

The court also noted that there were several times when father allowed his mental health

treatment to lapse and went without his required medicines. The court concluded that it

was “likely that these issues will pervade in [father’s] life for a good while to come.”

       {¶ 71} Additionally, the court found that father failed to complete his case plan in

the two years that the case had been active. It was especially troubled by the fact that

father “failed to make the necessary changes to demonstrate an ability to care for this




28.
child” in the 14 months between LCCS filing the motion for permanent custody and the

permanent-custody hearing.

          {¶ 72} Finally, the court determined under R.C. 2151.414(D)(1)(a), (c), and (d)

that it was in the best interest of the child to award permanent custody to LCCS.

Specifically, the court found that the child’s relationship with her foster parents and out-

of-home providers favored permanent custody, the child had been in LCCS’s custody for

12 or more months of a consecutive 22-month period, and the child needed a legally-

secure placement that could only be achieved by granting permanent custody.

          {¶ 73} After considering all of the evidence and making detailed findings, the trial

court awarded permanent custody of the child to LCCS and terminated father’s parental

rights.

          {¶ 74} Father now appeals, raising two assignments of error:

                 1. The Decision of the Trial Court was Against the Manifest Weight

          of the Evidence because Appellant had Substantially Complied with His

          Case Plan Services.

                 2. The Decision of the Trial Court was Improper as LCCS failed to

          provide Reasonable Efforts in Reunifying the Family.

                                      II. Law and Analysis

          {¶ 75} In his first assignment of error, father argues that the trial court’s decision

is against the manifest weight of the evidence because he substantially complied with his

case plan, completing all of his goals except obtaining housing. LCCS responds that the




29.
trial court’s decision is supported by the manifest weight of the evidence and that the trial

court made findings under R.C. 2151.414(E)(1) and (2), but father does not challenge the

findings under (E)(2). In his second assignment of error, father argues that LCCS did not

make reasonable efforts to reunify him with the child because the agency did not suggest

that father reside at a family homeless shelter. We address each argument in turn.

                             A. Law of Permanent Custody

       {¶ 76} Revised Code 2151.414 provides the analysis that a trial court must

undertake when considering whether to terminate parental rights and vest permanent

custody in a children services agency. Under that provision, the court must first find that

one of the circumstances described in R.C. 2151.414(B)(1)(a)-(e) exists. Subsection (a)

requires a finding that the child has not been abandoned or orphaned, has not been in the

custody of a public children services agency or a private child placing agency for at least

12 months of a consecutive 22-month period, and cannot be placed with either parent

within a reasonable time or should not be placed with either parent; subsection (b)

requires a finding that the child is abandoned; subsection (c) requires a finding that the

child is orphaned and there are no relatives who are able to take permanent custody;

subsection (d) requires a finding that the child has been in the temporary custody of a

public children services agency or a private child placing agency for at least 12 months of

a consecutive 22-month period; and subsection (e) requires a finding that the child or

another child the parent had custody of has been adjudicated abused, neglected, or

dependent on three separate occasions.




30.
       {¶ 77} If the court finds that R.C. 2151.414(B)(1)(a) applies, it must consider both

whether granting permanent custody to the agency is in the child’s best interest and

whether any of the factors enumerated in R.C. 2151.414(E) are present that would

indicate that the child cannot be placed with either parent within a reasonable time or

should not be placed with either parent. In re B.K., 6th Dist. Lucas No. L-10-1053, 2010-

Ohio-3329, ¶ 42-43. If the court finds that at least one factor in R.C. 2151.414(E)

applies, it must then determine whether awarding permanent custody to the agency is in

the child’s best interest by considering the factors in R.C. 2151.414(D)(1).

       {¶ 78} All of the court’s findings under R.C. 2151.414 must be by clear and

convincing evidence. “Clear and convincing evidence” is evidence sufficient for the trier

of fact to form a firm conviction or belief that the essential statutory elements for a

termination of parental rights have been established. Cross v. Ledford, 161 Ohio St. 469,

120 N.E.2d 118 (1954), paragraph three of the syllabus; In re Tashayla S., 6th Dist.

Lucas No. L-03-1253, 2004-Ohio-896, ¶ 14.

       {¶ 79} We review a trial court’s determination in a permanent custody case under

a manifest-weight-of-the-evidence standard. In re P.W., 6th Dist. Lucas No. L-12-1060,

2012-Ohio-3556, ¶ 20. In doing so, we must weigh the evidence and all reasonable

inferences, consider the credibility of the witnesses, and determine whether the trier of

fact clearly lost its way in resolving evidentiary conflicts so as to create such a manifest

miscarriage of justice that the decision must be reversed. State v. Thompkins, 78 Ohio

St.3d 380, 387, 678 N.E.2d 541 (1997). But while we review the evidence and consider




31.
the witnesses’ credibility, we must be mindful that the trial court, as the trier of fact, is in

the best position to weigh evidence and evaluate testimony. P.W. at ¶ 20. Its discretion

in determining whether an order of permanent custody is in the best interest of a child

“should be accorded the utmost respect, given the nature of the proceeding and the

impact the court’s determination will have on the lives of the parties concerned.”

(Internal quotations omitted.) In re C.P., 10th Dist. Franklin No. 08AP-1128, 2009-

Ohio-2760, ¶ 10.

                               B. R.C. 2151.414(E) Findings

       {¶ 80} Father first argues that the trial court’s findings under R.C. 2151.414(E)(1)

are not supported by the manifest weight of the evidence.

       {¶ 81} In this case, the trial court found that R.C. 2151.414(B)(1)(a) applies, so it

examined the R.C. 2151.414(E) factors. “[A] court need only find one factor under R.C.

2151.414(E) to support a finding that the child cannot be placed with either parent within

a reasonable time or should not be placed with either parent * * *.” (Emphasis added.)

In re Carlos R., 6th Dist. Lucas No. L-07-1194, 2007-Ohio-6358, ¶ 38; In re C.F., 113
Ohio St. 3d 73, 2007-Ohio-1104, 862 N.E.2d 816, ¶ 50, citing In re William S., 75 Ohio

St.3d 95, 661 N.E.2d 738 (1996), syllabus.

       {¶ 82} As relevant here, the court found that R.C. 2151.414(E)(1) and (2) were

applicable to father. The statute provides:

              (1) Following the placement of the child outside the child’s home

       and notwithstanding reasonable case planning and diligent efforts by the




32.
       agency to assist the parents to remedy the problems that initially caused the

       child to be placed outside the home, the parent has failed continuously and

       repeatedly to substantially remedy the conditions causing the child to be

       placed outside the child’s home. In determining whether the parents have

       substantially remedied those conditions, the court shall consider parental

       utilization of medical, psychiatric, psychological, and other social and

       rehabilitative services and material resources that were made available to

       the parents for the purpose of changing parental conduct to allow them to

       resume and maintain parental duties.

              (2) Chronic mental illness * * * or chemical dependency of the

       parent that is so severe that it makes the parent unable to provide an

       adequate permanent home for the child at the present time and, as

       anticipated, within one year after the court holds the hearing * * *[.]

R.C. 2151.414(E).

       {¶ 83} As a preliminary matter, we note that R.C. 2151.414(E) directs a trial court

to enter a finding that the children cannot be placed with either parent within a reasonable

time or should not be placed with either parent when it finds any of the enumerated

factors applicable. Thus, even if the trial court erred in concluding that (E)(1) was

applicable to father, it also made findings under (E)(2)—that father does not challenge—

which is sufficient to support its conclusion that the child could not be placed with father

within a reasonable time or should not be placed with father. See In re Destiny C., 6th




33.
Dist. Lucas No. L-08-1147, 2008-Ohio-5292, ¶ 26 (“A proper finding of any one of the

R.C. 2151.414(E) factors is sufficient to sustain a conclusion that the children cannot

now, or in a reasonable time, be reunited [with the parents].”).

       {¶ 84} The record shows that father made significant improvements in his life and

achieved many of his case plan goals: he attended substance abuse treatment, had been

drug-free for nearly a year, and was providing clean drug screens; he was fairly

consistent with his mental health appointments and taking his prescribed medicine; he

visited the child regularly; he completed a domestic violence batterers’ class; he divorced

mother, who he said was a trigger for him; he completed a parenting class (although it

was not an “agency approved parenting class” and did not include the interactive

component that the case plan required); and he had a job, a driver’s license, and a car.

       {¶ 85} To help father reach his goals, LCCS provided referrals, arranged

supervised visits, and worked with father to find a provider to conduct a SOT assessment.

Fischer also connected father to subsidized housing resources, but father was ineligible

for the available programs. When subsidized housing was ruled out, Fischer suggested

that father find an unsubsidized apartment. Father did so, but he ultimately chose not to

move into the apartment because of issues with his potential roommate.

       {¶ 86} Regardless of father’s efforts and LCCS’s assistance, there were still

unaddressed areas of concern that demonstrate that father had not remedied the

conditions causing the child to be removed from the home.




34.
        {¶ 87} First, father completed the initial assessment for a SOT program, and the

evaluator determined that father did not need the program. However, the evaluator

recommended that father take anger management classes and “encourage[d]” LCCS to

“maintain supervision and support [of father] for a long time to come.” Father did not

believe that he needed the recommended anger management classes and did not take

them.

        {¶ 88} Next, as recently as three months before the permanent-custody hearing,

father missed some of his mental health appointments and did not have the psychiatric

medicines he needed to control his “significant” mental health issues.

        {¶ 89} Third, father did not have suitable housing, which the trial court attributed

to father’s failure to engage in services and treatment for the first year that the case was

open and making choices that led to him constantly changing service providers.

Although father was on a waiting list for housing, there was no evidence of how long his

wait might be. Father said that he did not intend to live with the child in his mother’s

one-bedroom apartment (where he was staying at the time of the permanent-custody

hearing), but he did not have a plan for housing the child until he had a place of his own.

        {¶ 90} Fourth, there were questions about how father would parent the child. The

child had been in foster care since very shortly after her birth, so father had never been

responsible for taking care of her. Father did not take an interactive parenting class that

would have allowed LCCS to see how he interacted with the child and handled her

behaviors. Father never progressed beyond supervised visits, so he had never been




35.
responsible for the child outside of an agency setting. And father fell asleep—

consequently failing to supervise the child, who was an active toddler—during visits even

after he had surgery to correct his sleep apnea. He testified that his early morning

volunteer shift at St. Paul’s shelter caused the sleepiness after his surgery, but he did not

stop volunteering or change his hours to ensure that he would be awake and alert while he

was with the child.

       {¶ 91} Fifth, father had only a short period—11 months—of sustained sobriety.

This is troubling when considered against father’s 30-year history of drug abuse.

Father’s testimony also showed that he was unable to maintain his sobriety when he had

custody of two of his other children. Father said that he had custody of the twins for nine

years and recalled that he was in the process of obtaining custody of them in 2005 when

he was accused of sexually abusing a child. He also said that his longest period of

sustained sobriety was from 2011 to 2015. The logical conclusion to draw from this

testimony is that father used drugs while he had custody of his children.

       {¶ 92} Finally, and perhaps most concerning, father did not have a plan for caring

for the child if he received custody. He did not know who the child’s medical providers

were, did not have a permanent home or a bed for the child, did not have a plan for

childcare while he worked, and did not realize that, once the case was closed, LCCS

could not provide him the assistance that he expected from the agency.

       {¶ 93} As the trial court said, this is a “tough case” because father made so much

progress. Ultimately, though, father’s unresolved issues show that he failed to remedy




36.
the issues that led to the child being removed from the home, and we cannot say that the

trial court clearly lost its way or created such a manifest miscarriage of justice that the

decision must be reversed. Thompkins, 78 Ohio St. 3d at 387, 678 N.E.2d 541.

       {¶ 94} Moreover, the trial court was only required to make a finding under one of

the R.C. 2151.414(E) subsections to support granting permanent custody to LCCS.

Carlos R., 6th Dist. Lucas No. L-07-1194, 2007-Ohio-6358, at ¶ 38. Even assuming that

the trial court’s (E)(1) findings were not supported by the record, it also found that the

child could not or should not be placed with father under (E)(2). Father does not

challenge this finding. Thus, we find that the trial court did not err in finding that the

child could not or should not be placed with father.

       {¶ 95} Father’s first assignment of error is not well-taken.

                                  C. Reasonable Efforts

       {¶ 96} In his second assignment of error, father argues that LCCS did not make

reasonable efforts to reunify him with the child because Fischer never suggested that

father stay at a homeless shelter that accommodates families.

       {¶ 97} Generally speaking, under R.C. 2151.419(A)(1), the state must have made

reasonable efforts to reunify the family prior to the termination of parental rights. C.F.,

113 Ohio St. 3d 73, 2007-Ohio-1104, 862 N.E.2d 816, at ¶ 21. However, “[b]y its terms,

R.C. 2151.419 applies only at hearings held pursuant to R.C. 2151.28, 2151.31(E),

2151.314, 2151.33, or 2151.353”—pertaining to adjudicatory, emergency, detention, and

temporary-disposition hearings, and dispositional hearings for abused, neglected, or




37.
dependent children. Id. at ¶ 41; In re A.A., 6th Dist. Lucas No. L-17-1162, 2017-Ohio-

8705, ¶ 35. It does not apply to hearings on a motion for permanent custody filed

pursuant to R.C. 2151.413. C.F. at ¶ 43. Nonetheless, other statues may require the

agency to prove, prior to the permanent-custody hearing, that it made reasonable efforts

to reunify the family. Id. at ¶ 42. Regardless, when “the trial court relies on R.C.

2151.414(E)(1) at a permanency hearing, the court must examine the ‘reasonable case

planning and diligent efforts by the agency to assist the parents’ when considering

whether the child cannot or should not be placed with the parent within a reasonable

time.” Id.

       {¶ 98} “Reasonable efforts” are “‘honest, purposeful effort[s], free of malice and

the design to defraud or to seek an unconscionable advantage.’” In re S.R., 6th Dist.

Lucas Nos. L-12-1298 and L-12-1326, 2013-Ohio-2358, ¶ 21, quoting In re Weaver, 79
Ohio App. 3d 59, 63, 606 N.E.2d 1011 (12th Dist.1992). “In a reasonable efforts

determination, the issue is not whether the agency could have done more, but whether it

did enough to satisfy the reasonableness standard under the statute.” Id.

       {¶ 99} Here, father’s only argument regarding reasonable efforts is that LCCS

failed to tell him about a homeless shelter at which he could live with a child. Nothing in

the record suggests that Fischer told father about the possibility of living in a family

shelter as a solution to his lack of housing. But Fischer did (1) attempt to place father in

LCCS’s family unification housing program, but father did not qualify because of his

criminal and eviction history; (2) discuss housing through the Lucas Metropolitan




38.
Housing Authority, but father did not qualify because of his eviction history; (3) discuss

housing through Madonna Homes, but father did not qualify because of his criminal

history; (4) suggest that father rent an unsubsidized apartment, which fell through

because father’s potential roommate was actively using drugs; and (5) connect father with

a community advocate who helped him apply for housing through NPI, where his

application was accepted, but he was on a waiting list. Although Fischer testified that

father applied for housing with the assistance of his case manager at either Zepf or

Midwest, she also said that she told father that LCCS and the community advocate did

not have housing resources beyond those that father’s case manager shared with him.

       {¶ 100} Considered together, we believe that Fischer’s actions show that LCCS

made an “‘honest, purposeful effort, free of malice and the design to defraud or to seek an

unconscionable advantage’” to help father find suitable, stable housing for him and the

child. S.R. at ¶ 21, quoting Weaver at 63. Fischer informed father of several viable

housing alternatives that, unfortunately, did not work out for reasons beyond LCCS’s

control. There is no evidence that Fischer withheld housing resources from father or

completely failed to assist him with his housing issues. Moreover, father assumes that he

would have qualified to live in a family shelter and that LCCS and the trial court would

have considered a family shelter appropriate housing, but the record is far from clear on

these points.

       {¶ 101} In short, the issue here is not whether LCCS could have done more, but

whether the things LCCS actually did were sufficient to meet the statutory standard of




39.
“reasonable efforts.” Id. We find that they were. Accordingly, father’s second

assignment of error is not well-taken.

                                     III. Conclusion

       {¶ 102} We have thoroughly reviewed the record of proceedings in the trial court,

including the trial testimony and exhibits. We find that the trial court’s decision was

supported by clear and convincing evidence and was not against the manifest weight of

the evidence. Father’s assignments of error are without merit.

       {¶ 103} Therefore, the October 15, 2019 judgment of the Lucas County Court of

Common Pleas, Juvenile Division, is affirmed. Father is ordered to pay the costs of this

appeal pursuant to App.R. 24.

                                                                        Judgment affirmed.


       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.


Mark L. Pietrykowski, J.                       _______________________________
                                                           JUDGE
Arlene Singer, J.
                                               _______________________________
Christine E. Mayle, J.                                     JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




40.